DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                LEON WILCOX,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D17-0756

                                [April 26, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Steven J. Levin, Judge; L.T. Case No. 562015CF001951.

   T. Charles Shafer, Fort Pierce, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.